28 N.Y.2d 714 (1971)
In the Matter of Francis J. Watts, Appellant,
v.
Supreme Court of the State of New York, Criminal Term, County of Tioga, et al., Respondents.
Court of Appeals of the State of New York.
Argued March 1, 1971.
Decided March 3, 1971.
Motions for stay and for leave to appeal denied. The question concerning denial of a speedy trial as well as the further issue as to unfairness to defendant by reason of his 10-year confinement at a mental institution will undoubtedly be presented on the trial and may be subject to review upon appeal in the event of a conviction.